Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, the method claims in the reply filed on 6-14-22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden associated with having to search both the article and the method in the same application as a search for group I would entail a search for group II. Applicant also notes that there is no undue burden associated with the election of species relating to the search required.  This is not found persuasive because clearly (even with the amendment to the claims) the article could be manufactured in another and materially different process where, for example there is no routing (machining, removal of material) involved in the process and the substrate with the recesses was formed via a molding operation. Additionally, clearly there is required searching in B32B for the article of manufacture as well as in the area relating to aircraft in B64C while the method clearly has required searching in B29C (which is not required of the article of manufacture and vice versa). Applicant’s arguments have not been found persuasive. Regarding the election of species, once a genus is found patentable, the species will be rejoined. Additionally, it is quite evident that the manner in which material is removed would require searching in separate areas as laser removal verses CNC routing are separate and distinct ways of removal of material which would require separate areas of search. Again, applicant’s arguments have not been found to be persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7 and 15-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 14, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11338903. Although the claims at issue are not identical, they are not patentably distinct from each other because the earlier patent clearly expressed that one would have disposed a separator upon a composite material and applied additional composite material upon the separator followed by at least partially curing the assembly. After at least partial curing, the top composite material layer is separated from the lower composite material (with the use of separation at the separator) and machining a plurality of recesses into the lower composite material where the depth of the recess is between 50-80% of the thickness of the layer. After the machining operation one associated the top layer onto the lower machined part and bonded the same together (see claim 9). The earlier patent additionally defined various shapes for the recesses (see claim 4) as well as the use of a CNC router to remove the material (see claim 6).  The earlier patent additionally claimed that a plurality of recesses were machined into the composite and that the removal device was controlled with a controller (see claim 7). While the claims are NOT identical as the claims of the patent are narrower in scope to the claims herein, the issuance of another patent for what is more generically claimed herein would constitute an unfair extension of applicant’s exclusive right. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form a composite panel having recesses therein in a pattern and a composite cover laminated thereover wherein the same was used as a portion of a composite wing in accordance with the techniques claimed by US Patent 11338903 given the claimed invention of the patent.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11338903 in view of Hungerford et al (US 3265556). 
Applicant is referred to paragraph 5 above for a discussion of the claimed invention in US Patent ‘903. The reference taught that one skilled in the art would have incorporated have incorporated a separator between composite layers but never expressly recited that the separator was one which was a caul. The reference to Hungerford et al taught that it was known at the time the invention was made to provide a separator in the form of a caul 21 between composite  layers 19 which were subject to molding and curing and that the individual molded and cured composite material layers were separated from each other after the curing with the use of a separator in the form of a caul. Clearly, it would have been understood to one skilled in the art at the time the invention was made to utilize a caul to separate composite materials when curing the same wherein after the curing operation the cauls were separated from the composite material layers as suggested by Hungerford et al as a suitable separator material in the manufacture of a composite assembly in accordance with the techniques of US Patent 11338903.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746